UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 14, 2011 (April 8, 2011) ECOLOCAP SOLUTIONS INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-52256 (Commission File No.) 1250 South Grove Avenue Barrington, Illinois60010 (Address of principal executive offices and Zip Code) (866) 479-7041 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRY INTO MATERIAL DEFINITIVE AGREEMENT. On April 8, 2011, we entered into an agreement with Fuel Emulsions International LLC as “Seller” and Energy Partners Chile Generadora de Energia LTDA as “Buyer” whereby we agreed to allow Buyer to test the NPU-10 Emulsion fuel technology.In the event the foregoing testing was successful, the Buyer could purchase from the Seller and pay the Seller the sum of $3,360,000.00.Buyer has elected to proceed with the purchase of the technology from the Seller. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. Exhibit Document Description Purchase Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 14th day of April, 2011. ECOLOCAP SOLUTIONS INC. BY: MICHAEL SIEGEL Michael Siegel President, Chief Executive Officer -2-
